Case: 15-14271   Date Filed: 02/23/2017   Page: 1 of 7


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14271
                        Non-Argument Calendar
                      ________________________

                        Agency No. A205-729-708



ALVARO ROBERTO DUENAS BURGOS,

                                              Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                              Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (February 23, 2017)

Before JORDAN, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-14271     Date Filed: 02/23/2017    Page: 2 of 7


      Alvaro Roberto Duenas Burgos, proceeding pro se, seeks review of the

Board of Immigration Appeals’ final order affirming an immigration judge’s denial

of his application for asylum and withholding of removal. He contends that he

suffered past persecution in El Salvador based on threats made against him and his

family members. Specifically, Mr. Duenas Burgos alleges that he received

anonymous phone calls at his aunt’s house, and that the caller demanded $1,000,

threatening to kill the family if the money was not paid. Mr. Duenas Burgos also

argues that he established a well-founded fear of future persecution. Upon review

of the record and consideration of the parties’ briefs, we deny the petition.

                                          I

      We review the BIA’s decision as the final judgment unless the BIA

expressly adopts the immigration judge’s decision, in which case we will review

the decisions of both the BIA and the immigration judge. See Kazemzadeh v. U.S.

Atty. Gen., 577 F.3d 1341, 1350 (11th Cir. 2009). Factual determinations are

reviewed under the highly deferential substantial evidence test, which requires us

to “view the record evidence in the light most favorable to the agency’s decision

and draw all reasonable inferences in favor of that decision.” Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004). “We must affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (internal quotation marks and citation omitted). To


                                          2
              Case: 15-14271     Date Filed: 02/23/2017   Page: 3 of 7


reverse factual findings, “we must find that the record not only supports reversal,

but compels it.” Mendoza v. U.S. Atty. Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

                                         II

      “An alien who arrives in or is present in the United States may apply for

asylum, which the Attorney General has discretion to grant if the alien meets the

[Immigration and Naturalization Act’s] definition of a ‘refugee.’” Sepulveda v.

U.S. Atty. Gen., 401 F.3d 1226, 1230 (11th Cir. 2005). Under the INA, a “refugee”

is a person outside his country of nationality who is “unable or unwilling to return

to . . . that country because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular group, or political

opinion.” 8 U.S.C. § 1101(a)(42)(A). To establish eligibility for asylum, the

applicant must establish either “(1) past persecution on account of . . . [one of

these] protected ground[s], or (2) a ‘well-founded fear’ that [his] . . . protected

ground will cause future persecution.” Sepulveda, 401 F.3d at 1230–31. Further,

the applicant must demonstrate that one of the statutorily protected grounds “was

or will be at least one central reason for persecuting” him. 8 U.S.C.

§ 1158(b)(1)(B)(i).

                                              A

      Substantial evidence supports the BIA’s conclusion that Mr. Duenas Burgos

did not suffer past persecution. Although the INA does not expressly define


                                          3
              Case: 15-14271    Date Filed: 02/23/2017   Page: 4 of 7


persecution, we have held that it is an “extreme concept,” requiring “more than a

few isolated incidents of verbal harassment or intimidation.” Sepulveda, 401 F.3d

at 1231. “[M]ere harassment does not amount to persecution.” Id.

      Here, Mr. Duenas Burgos received verbal threats over the phone, but was

never harmed or even approached by anyone connected to the calls. Even

cumulatively, the phone calls did not establish the kind of treatment that rises to

persecution. See Shi v. U.S. Atty. Gen., 707 F.3d 1231, 1235 (11th Cir. 2013)

(“[W]e evaluate the harms a petitioner suffered cumulatively—that is, even if each

fact considered alone would not compel a finding of persecution, the facts taken as

a whole may do so.”) (emphasis in original).

      Moreover, substantial evidence supports the BIA’s conclusion that

Mr. Duenas Burgos failed to show that one central reason the threats occurred was

his membership in a particular social group. Mr. Duenas Burgos alleges that he

received threats because his mother resides in the United States and sends money

back to El Salvador. To the extent Mr. Duenas Burgos alleges that he was

persecuted on account of a social group made up of members of a family in which

one member resides in the United States and sends remittances, he has presented

no evidence to support that allegation. For example, Mr. Duenas Burgos did not

know who the calls were from, and he admitted that the callers did not state their

motivation. Nor was there any evidence in the record to indicate that the


                                        4
              Case: 15-14271    Date Filed: 02/23/2017   Page: 5 of 7


anonymous callers even knew that Mr. Duenas Burgos was a member of this

particular social group. Further, the country condition evidence showed that there

was general civil unrest and crime in El Salvador, and that gang members often

targeted people at random for extortion.

                                               B

      Nor does the record compel a finding that Mr. Duenas Burgos established a

well-founded fear of future persecution based on a protected ground. To establish

such future persecution, “an applicant must demonstrate that his or her fear of

persecution is subjectively genuine and objectively reasonable.” Najjar v. Ashcroft,

257 F.3d 1262, 1289 (11th Cir. 2001). “The subjective component is generally

satisfied by the applicant’s credible testimony that he or she genuinely fears

persecution. . . . In most cases, the objective prong can be fulfilled either by

establishing past persecution or that he or she has a good reason to fear future

persecution.” Id. (internal quotation marks and citation omitted). “To warrant

reversal of the BIA’s finding that an alien has failed to demonstrate a sufficient

nexus between his political opinion and his alleged persecution, we must be

compelled to find that the alien will be persecuted ‘because of’ his [statutorily

protected ground].” Rodriguez Morales v. U.S. Atty. Gen., 488 F.3d 884, 890 (11th

Cir. 2007) (emphasis in original).




                                           5
              Case: 15-14271     Date Filed: 02/23/2017   Page: 6 of 7


      Here, the threats Mr. Duenas Burgos received were to his entire family, yet

other family members have remained in El Salvador without harm, and the threats

have since ceased. Moreover, as discussed, Mr. Duenas Burgos has not established

that his membership in a social group will be at least one central reason for

persecution—much less that he will be persecuted because of such membership.

See § 1158(b)(1)(B)(i); Rodriguez Morales, 488 F.3d at 890. Finally, evidence of

El Salvador’s high crime rate does not compel a finding that Mr. Duenas Burgos

had a reasonable possibility of facing persecution on account of a protected

ground. See Ruiz v. U.S. Atty. Gen., 440 F.3d 1247, 1258 (11th Cir. 2006)

(“[E]vidence that either is consistent with acts of private violence . . . , or that

merely shows that a person has been the victim of criminal activity, does not

constitute evidence of persecution based on a statutorily protected ground.”).

                                             III

      Because substantial evidence supports the finding that Mr. Duenas Burgos

failed to show a well-founded fear of future persecution, it necessarily supports the

finding that he failed to meet the higher “more likely than not” standard for

withholding of removal. See Sepulveda, 401 F.3d at 1232–33 (“If an applicant is

unable to meet the well-founded fear standard for asylum, [he] is generally

precluded from qualifying for . . . withholding of deportation[,]” which requires an




                                         6
              Case: 15-14271    Date Filed: 02/23/2017   Page: 7 of 7


applicant to demonstrate that it is “more likely than not” he will be persecuted

upon return) (internal quotation marks and citation omitted).

                                             IV

      For the reasons stated above, we deny Mr. Duenas Burgos’ petition.

      PETITION DENIED.




                                         7